
	
		I
		112th CONGRESS
		2d Session
		H. R. 6667
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Financial Consumers Association to
		  advance the rights and remedies available to consumers with respect to
		  financial services transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Consumers Association Act of
			 2012.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)financial services
			 consumers and depositors are an integral part of the financial system and are
			 affected by the safety and soundness of the financial industry;
				(2)deceptive,
			 illegal, and speculative financial practices have harmed public confidence in
			 the integrity and fairness of many United States financial institutions, and
			 threaten the basic strengths of the United States economic system;
				(3)contributing to
			 the loss of public confidence are perceptions of inadequate oversight and
			 insufficient independence between financial institutions and their
			 regulators;
				(4)major factors
			 contributing to the recent financial crisis include regulatory failures to
			 adequately police the financial services markets for crime, unfair or deceptive
			 practices, fraud, lack of transparency, and mismanagement;
				(5)the financial
			 industry has enjoyed virtually unlimited access to represent its interest
			 before Congress, the courts, and State and Federal regulators, while financial
			 services consumers have had limited representation before Congress and
			 financial regulatory entities;
				(6)the resources
			 available for organized representation of consumers in the financial industry
			 need to be expanded so citizens can better monitor the performance of State and
			 Federal agencies that regulate their financial institutions and participate in
			 public policy debates regarding the oversight of these financial
			 institutions;
				(7)the creation of a
			 public purpose, democratically controlled, self-funded, nationwide membership
			 association of financial services consumers is an effective way to enhance the
			 representation of consumers in the financial services industry and to meet the
			 expanding information needs of consumers in the financial services
			 market;
				(8)the requirement
			 that informational and statutory inserts be included in the paper mailings and
			 email correspondence, digital or other electronic means, of covered persons is
			 essential to the creation, maintenance, and funding of such an
			 association;
				(9)the Federal
			 Government has a substantial interest in the creation of a public purpose,
			 democratically controlled, self-funded, nationwide membership association of
			 financial services consumers to enhance their representation and to effectively
			 combat unsound financial practices;
				(10)the creation of
			 such an Association is not meant to substitute for, but augment, the activities
			 of existing or future regulatory bodies whose sole or partial focus is the
			 protection of financial services consumers; and
				(11)consumers have
			 more complex financial choices today than ever before, but not enough
			 information with which to make those choices.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 public purpose, nonprofit, democratically controlled, membership association of
			 financial services consumers;
				(2)to give the
			 Association a mandate to inform and represent financial services consumers, and
			 to further the effective and vigorous oversight of covered persons;
				(3)to establish
			 democratic rules of governance for the Association; and
				(4)to require any
			 covered person to periodically include inserts concerning the Association
			 within their statements and billing statements to financial services
			 consumers.
				3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)AssociationThe
			 term Association means the Financial Consumers Association
			 established in accordance with this Act.
			(2)Association
			 directorThe terms Association director and
			 director mean any person duly elected or appointed to the
			 Association board of directors pursuant to this Act, except as the context
			 otherwise requires.
			(3)Insert
			 carrierThe term insert carrier includes any
			 email, digital, or other electronic notice or paper deposit account statement
			 which—
				(A)indicates the
			 balance on a deposit account; or
				(B)involves an
			 outstanding deposit account contract or agreement between an insured depository
			 institution and a customer of such institution.
				(4)MemberThe
			 term member means any person who meets the requirements for
			 membership in the Association, as set forth in this Act.
			(5)Regulatory
			 agencyThe term regulatory agency means any
			 governmental office, agency, department, or commission of the Federal
			 Government, that regulates, monitors, directs, or governs publicly traded
			 corporations, financial services, or consumer transactions.
			(6)Regulatory
			 proceedingThe term regulatory proceeding means
			 any rulemaking, adjudication, or ancillary proceeding conducted by any
			 governmental office, agency, department, or commission at the Federal, State,
			 or local level, that affects any covered person.
			(7)Statutory
			 insertThe term statutory insert means any digital
			 or printed statement, card, or envelope and statement combination, or a
			 statement, application, and pre-addressed business reply envelope used by the
			 Association to solicit information and contributions or membership fees from
			 consumers, financial services customers, and to explain the purpose, history,
			 nature, activities, achievements, and membership criteria of the
			 Association.
			(8)Appropriate
			 committees of congressThe term appropriate committees of
			 Congress means the Committee on Banking, Housing, and Urban Affairs and
			 the Subcommittee on Financial Services and General Government of the Committee
			 on Appropriations of the Senate, and the Committee on Financial Services and
			 the Subcommittee on Financial Services and General Government of the Committee
			 on Appropriations of the House of Representatives, and any successor
			 committees, as may be constituted.
			(9)Campaign
			 contributionThe term campaign contribution means
			 any money, good, service, credit, or other benefit provided or promised for the
			 purpose of electing an Association Director.
			(10)Campaign
			 expenditureThe term campaign expenditure means
			 any payment, use, distribution, or gift of money or anything of value made or
			 promised for the purpose of electing an Association Director.
			(11)Immediate
			 familyThe term immediate family means a person’s
			 spouse and legal dependents.
			4.Establishment of
			 the association
			(a)CharterThere
			 is authorized to be established a nonprofit corporation by the interim board of
			 directors to be known as the Financial Consumers Association.
			 The Association shall be subject to the provisions of this Act, and, to the
			 extent consistent with this Act, to the District of Columbia Nonprofit
			 Corporations Act. The main office of the Association shall be located in
			 Washington, DC.
			(b)Nongovernmental
			 statusThe Association shall be a private corporation and shall
			 not, for any purpose, be considered to be a department, agency, or
			 instrumentality of the United States Government. An officer or employee of the
			 corporation shall not, for any purpose, be considered to be an officer or
			 employee of the Federal Government.
			(c)Regional and
			 local officesThe Association may establish regional offices as
			 needed, in any of the several States.
			(d)BylawsExcept
			 as provided in this Act and in the District of Columbia Nonprofit Corporations
			 Act, the affairs of the Association shall be regulated as determined in the
			 bylaws of the Association.
			(e)Nonprofit,
			 nonstock statusThe Association chartered under this
			 section—
				(1)shall be a
			 nonprofit corporation; and
				(2)may not issue any
			 shares of stock or other securities or pay any dividends.
				(f)MembershipThe
			 membership of the Association shall consist solely of individuals who—
				(1)are 16 years of
			 age or older; and
				(2)have contributed
			 the required annual membership fee to the Association.
				(g)Membership
			 fee
				(1)Initial
			 feeUntil the end of the 180-day period beginning on the date of
			 the first election of directors, the annual membership fee of the Association
			 shall be $10.
				(2)Permanent
			 membership fees determined by board of directorsAfter the end of
			 the 180-day period referred to in this subsection, the Association may, by vote
			 of the board of directors, alter the annual membership fee. The board of
			 directors shall adopt a reduced fee structure, offering reduced-cost membership
			 fees for low-income populations and senior citizens.
				(h)Political
			 contributions prohibitedThe Association shall not make any
			 contributions to any political candidate or party, or to any national or State
			 political committee, as defined in the Federal Election Campaign Act of 1971,
			 or participate in or intervene in any political campaign on behalf of, or in
			 opposition to, any candidate for public office.
			5.Authorization of
			 appropriations and allotments of grantsThere is authorized to be appropriated to
			 the Bureau, for the purpose of establishing the Association, $5,000,000 for the
			 fiscal year ending 1 year after the date of enactment of this Act.
		6.Mission, duties,
			 and powers of the association
			(a)MissionThe
			 Association shall advance the rights and remedies available to consumers with
			 respect to financial services, by developing initiatives to reduce the use of
			 dangerous features in financial products and services, and to improve the flow
			 of accurate information from covered persons to consumers.
			(b)DutiesThe
			 duties of the Association shall be—
				(1)to inform,
			 educate, and advise consumers about the actions of covered persons;
				(2)to represent and
			 promote the interests of consumers in financial services, collectively, and,
			 when necessary, to negotiate on behalf of financial services consumers,
			 individually, with respect to covered persons;
				(3)to take
			 affirmative measures to encourage membership by low- and moderate-income and
			 minority consumers, and to disseminate information and advice to
			 consumers;
				(4)to inform, insofar
			 as possible, consumers about the mission of the Association, including the
			 procedures for obtaining membership in the Association;
				(5)to provide
			 consumers with information about how initiatives of covered person will affect
			 consumers;
				(6)to monitor the
			 availability and quality of financial services to low- and moderate-income
			 constituencies and the elderly; and
				(7)to develop data to
			 assist financial services consumers in making informed decisions in the
			 marketplace.
				(c)PowersIn
			 addition to the rights and powers provided by other provisions of this Act, the
			 Association shall—
				(1)represent the
			 interests of consumers in general before Federal regulatory agencies,
			 legislative bodies, the courts, and in other public forums;
				(2)initiate,
			 intervene as a party, or otherwise participate on behalf of consumers in any
			 regulatory proceeding that the Association reasonably determines may affect the
			 interests of consumers;
				(3)conduct, support,
			 and assist research, surveys, and investigations in financial services consumer
			 matters;
				(4)maintain
			 up-to-date membership rolls, and to keep them in confidence to the extent
			 required by the provisions of this Act;
				(5)contract for
			 services which cannot reasonably be performed by its employees; and
				(6)solicit and accept
			 gifts, loans, grants, or other aid in order to support activities concerning
			 the interests of financial services consumers, except that the Association may
			 not accept gifts, loans, or other aid from any financial services providers or
			 from any director, employee, agent, or member of the immediate family of a
			 director, employee, or agent of any covered person.
				7.Insert and notice
			 provisions
			(a)Inclusion in
			 statements of covered persons
				(1)In
			 generalEach covered person shall include, or cause its agent to
			 prominently include, a statutory insert or an Association insert in quarterly
			 mailings to its customers each year.
				(2)Statutory
			 insertThe Association shall have the right to have statutory
			 inserts prominently included in the paper mailings to the customers of each
			 covered person once each calendar quarter. The Association shall also have the
			 right to have covered persons send the information contained in the statutory
			 insert to financial services consumers once each calendar quarter via email,
			 digital or other electronic means. The Association shall only pay the
			 reasonable incremental costs of the email, digital, or electronic distribution
			 of such information.
				(3)Association
			 inserts
					(A)In
			 generalIn addition, the Association shall have the right to
			 include in the mailings and via email, digital or other electronic means,
			 referred to in paragraph (2) once each calendar quarter, an insert that it
			 prepares and furnishes to any institution required to carry a statutory
			 insert.
					(B)LimitationAn
			 insert furnished by the Association shall be limited to—
						(i)soliciting
			 information and contributions or membership fees from financial services
			 consumers; and
						(ii)explaining—
							(I)the purpose,
			 history, nature, activities, and achievements of the Association;
							(II)that the
			 Association membership is open to any resident of the United States who is 16
			 years of age or older;
							(III)that the
			 Association is not connected to any covered person;
							(IV)that the
			 Association is a nonprofit association directed by its financial services
			 consumer members;
							(V)the procedure for
			 contributing to or becoming a member of the Association; and
							(VI)the yearly
			 membership fee.
							(b)Federal trade
			 commission oversightAny covered person may, if it believes that
			 the contents of an insert are false or misleading, submit the insert to the
			 Federal Trade Commission for review. The Federal Trade Commission shall review
			 the insert and make a determination promptly, but in no event later than 21
			 calendar days after receipt of the insert. The Federal Trade Commission may
			 disapprove the insert for mailing if it finds that the insert is false or
			 misleading, or contains information not permitted by this section.
			(c)Content of
			 statutory insertsEach statutory insert required by this Act
			 shall contain—
				(1)a
			 written statement of the following information:
					
						(A)The Financial
				Consumers Association is a financial services consumer membership organization
				established under Federal law to inform and represent financial services
				consumers.
						(B)The Association
				will work on behalf of financial services consumers to prevent corporate fraud,
				deceptive and criminal business practices, and to ensure the protection of
				retirement funds and investments.
						(C)The Association
				provides financial services consumers with information and advice on a range of
				consumer issues.
						(D)The Association
				also represents financial services consumers before regulatory agencies and
				legislative bodies.
						(E)The Association is
				a democratically controlled consumer membership organization.
						(F)Although the
				Association has been established under Federal law, as a consumer membership
				organization, the Association is primarily supported by membership fees, not
				public funds. Thus the Financial Consumers Association depends on its
				membership base for funding to undertake its information and representation
				activities.
						(G)Anyone who is 16
				years of age or older may become a member of the Association by paying the
				annual membership fee. The amount of the annual membership fee shall be
				determined annually by the Association.
						(H)You may become a
				member simply by filling out the attached application and mailing it and the
				membership fee to the Financial Consumers Association in the attached
				pre-addressed
				envelope.
						;
				(2)an application for
			 Association membership, which requests the name and address of the applicant,
			 and indicates the annual membership fee; and
				(3)a
			 pre-addressed business reply envelope for mailing the application and
			 membership fee to the Association.
				(d)Other
			 requirements applicable to statutory insertsWith respect to a
			 statutory insert required by this Act—
				(1)the statement,
			 application, and pre-addressed business reply envelope specified in this Act
			 shall be presented to the customer as a single document (except that the
			 document may be separable into different parts by tearing along perforated
			 lines);
				(2)the statement and
			 application shall be printed in at least 10-point type; and
				(3)the Association
			 shall pay the cost of printing and placement of the statutory insert in all
			 appropriate mailings, but shall not pay any postage costs if the insert weighs
			 less than 0.35 ounces.
				8.Interim
			 board
			(a)Establishment of
			 interim boardMembers of the interim board of directors of the
			 Association shall be appointed not later than 6 months after the date of
			 enactment of this Act, as follows:
				(1)3
			 members shall be appointed by the President of the United States.
				(2)3
			 members shall be appointed by the Speaker of the House of
			 Representatives.
				(3)3
			 members shall be appointed by the President Pro Tempore of the Senate.
				(4)1
			 member shall be appointed by the Minority Leader of the House of
			 Representatives.
				(5)1
			 member shall be appointed by the Minority Leader of the Senate.
				(b)Member
			 criteriaIndividuals considered for appointment to the interim
			 board shall, to the extent possible, represent different regions of the United
			 States, and represent categories of citizens’ organizations including—
				(1)consumer
			 groups;
				(2)organizations
			 representing low-income persons;
				(3)labor
			 unions;
				(4)civil rights
			 groups;
				(5)neighborhood
			 groups; and
				(6)elderly
			 groups.
				(c)EligibilityTo
			 qualify for nomination or appointment as an interim director of the Association
			 representing a designated category of citizens’ organizations, an individual
			 shall be an active officer, employee, or member of a citizens’ organization
			 within such category or previously have been an officer or employee of 1 or
			 more such citizens’ organizations within such category for a cumulative period
			 of at least 2 years.
			(d)Duties of
			 interim boardThe interim board of directors of the Association
			 shall—
				(1)not later than 60
			 days after the date of appointment of all members, incorporate the Association
			 under the laws of the District of Columbia, subject to the provisions and
			 limitations of this Act;
				(2)manage the affairs
			 of the Association until the first elected board of directors takes
			 office;
				(3)inform the public
			 of the existence, nature, and purpose of the Association, and encourage such
			 persons to join the Association, participate in its activities, and contribute
			 to the Association;
				(4)adopt procedures
			 and standards, consistent with the requirements of this Act, for the nomination
			 and election of the first elected board of directors of the Association;
				(5)make all necessary
			 preparations for the first election of the board of directors of the
			 Association, oversee the election campaign, and tally the votes;
				(6)conduct meetings
			 of the interim board of directors at least once every 3 months;
				(7)keep minutes,
			 financial books, and records which shall reflect the acts and transactions of
			 the interim board of directors; and
				(8)employ such
			 interim staff as the interim board of directors deem necessary to carry out
			 their responsibilities under this Act.
				(e)Applicability of
			 certain other provisions of this actMembers of the interim board
			 of directors shall be subject to the requirements of the applicable provisions
			 of this Act.
			(f)Limitation on
			 authority To appear before other bodiesThe interim board of
			 directors shall not engage in representation or intervention on behalf of
			 financial services consumers, except to the extent necessary to maintain or
			 exercise the powers granted and the duties imposed upon interim directors by
			 this Act.
			(g)Conduct first
			 general election
				(1)In
			 generalOnce the membership of the Association reaches 50,000, or
			 within 18 months of the date of the appointment of the last interim director,
			 whichever occurs first, the interim board of directors shall set a date for the
			 first general election of the board of directors, and shall promptly notify
			 each member of the Association.
				(2)Timely election
			 requirementThe date set for the election shall be not more than
			 90 days after notification as provided in this Act.
				(3)ExceptionNotwithstanding
			 the provisions of this Act, no election shall be held in an election district
			 unless there are at least 500 residents of any such district who are
			 Association members.
				9.Delegates
			(a)In
			 generalMembers of the Association shall have duly elected
			 representatives who shall be elected in accordance with the provisions of this
			 Act.
			(b)One delegate To
			 be elected from each district1 delegate shall be elected by the
			 Association members from each Association election district, except that an
			 election shall not take place in an election district if there is no candidate
			 who has satisfied the qualification requirements of this Act.
			(c)Election
			 districts
				(1)In
			 generalEach State of the United States shall be considered an
			 Association election district. The District of Columbia shall also be
			 considered an Association election district.
				10.Elections of
			 delegates
			(a)Voting
			 standardEach member of the Association shall be entitled to cast
			 1 vote for a candidate for a delegate to represent such member’s district.
			 Voting shall be by secret mail ballot.
			(b)Eligibility
			 standards for nomination as a delegateTo qualify for nomination
			 as a candidate for election as a delegate of the Association, an individual
			 shall—
				(1)be a member of the
			 Association and a resident of the election district that such individual seeks
			 to represent;
				(2)submit to the
			 Association, not less than 60 days and not more than 120 days before the
			 election, a nomination petition signed by at least 25 Association members from
			 the election district that such individual seeks to represent;
				(3)submit to the
			 Association the statements required by this Act; and
				(4)satisfy all other
			 requirements of this Act and any applicable bylaws of the Association.
				(c)Distribution of
			 election material
				(1)In
			 generalThe Association shall mail to each member the following
			 documents concerning duly nominated candidates for election as a
			 delegate:
					(A)An official ballot
			 listing all such candidates from the member’s election district.
					(B)The candidate’s
			 statement required by this Act for each such candidate from the member’s
			 election district.
					(2)Summary and
			 costsThe delegate summaries shall have a uniform format and
			 shall provide information on the same characteristics for each candidate. The
			 costs for all mailings described in this Act shall be borne by the
			 Association.
				(d)Limitation on
			 campaign expendituresNo candidate for election as a delegate or
			 director shall incur campaign expenditures for any such election in an amount
			 greater than the amount determined by multiplying the number of members in the
			 candidate’s election district by 150 percent of the cost of postage for a
			 1-ounce 1st class mailing.
			(e)Limitation on
			 use of campaign contributionsNo candidate for election as a
			 delegate or to the board of directors may use any campaign contribution for any
			 purpose other than campaign expenditures. Any unused contributions shall be
			 donated to the Association not later than 60 days after the election.
			(f)Limitation on
			 amount of campaign contributionsNo candidate for election as a
			 delegate shall accept more than $250 in campaign contributions from any one
			 contributor in any election.
			(g)Prohibition on
			 acceptance of certain contributionsA candidate for election as a
			 delegate may not accept political action committee contributions or other
			 campaign contributions the board of directors determines to be
			 unacceptable.
			(h)Duties and
			 powers of delegatesEach delegate shall have the following duties
			 and powers:
				(1)Annual
			 surveyTo survey Association members in the delegate’s election
			 district at least 1 time each year to ascertain members’ concerns using written
			 surveys provided by the Association up to 50 percent of the survey questions in
			 which may be provided by the delegate.
				(2)LiaisonTo
			 act as a liaison between the board of directors and the members in the
			 delegate’s election district, including transmitting any comments, writings,
			 and suggestions concerning the Association from members in the delegate’s
			 election district to the board of directors and informing such members of the
			 board’s response to their statements.
				(3)Office
			 planningTo develop plans for the organization of regional and
			 local offices.
				(4)Voting on
			 changes in articles of incorporation, bylaws, and major
			 policiesTo vote at the annual meeting of delegates and at
			 special meetings of delegates called by the board of directors on amendments to
			 the bylaws or the articles of incorporation or on matters involving changes in
			 major policies or operations of the Association.
				(5)Approval of
			 rulesTo approve rules proposed by the board of directors for the
			 nomination and election of the directors.
				(6)Voting at annual
			 and special meetingsTo vote on other items submitted to
			 delegates by the board of directors at annual and special meetings.
				(7)Other duties and
			 powersTo carry out all other duties and exercise all other
			 powers accorded to delegates under this Act.
				(i)Annual
			 meetings
				(1)Time and
			 placeAn annual meeting of delegates shall be held in the month
			 of July on a date and in a manner determined by the board of directors at least
			 6 months in advance of the meeting.
				(2)Procedures
					(A)VotingAll
			 delegates shall be eligible to attend, participate in, and vote in the annual
			 meeting of delegates.
					(B)QuorumA
			 majority of the delegates shall constitute a quorum.
					(C)One person; one
			 voteEach delegate shall have 1 vote at such meetings.
					(D)Majority
			 voteA majority vote of the delegates shall indicate approval by
			 the delegates of any items submitted for the consideration of the
			 delegates.
					(E)Absentee
			 votingThe first elected board of directors shall establish
			 procedures for absentee voting.
					(3)AgendaItems
			 may be placed on the meeting’s agenda by any of the following methods:
					(A)By request of any
			 director or delegate not less than 5 days and not more than 4 months in advance
			 of the date of such meeting.
					(B)By petition
			 which—
						(i)contains the valid
			 signatures of at least 5 percent of the members in any delegate’s election
			 district or at least 1 percent of the total membership; and
						(ii)was
			 filed with the board of directors not less than 5 days and not more than 4
			 months in advance of the date of such meeting.
						(4)Form of
			 meetingThe form of the annual meeting of delegates shall be as
			 provided in the laws of the District of Columbia regarding nonprofit
			 corporations.
				(5)Open
			 meetings
					(A)Meetings open to
			 publicThe annual meeting of delegates shall be open to the
			 public.
					(B)Members
			 opportunity to be heardMembers shall be given a reasonable
			 opportunity at any annual meeting to present any comment, criticism, or
			 suggestion concerning the Association, but members may not vote at such
			 meetings.
					(6)MinutesComplete
			 minutes of each annual meeting shall be kept and shall be distributed to 1
			 Federal depository library in each election district.
				(j)Terms and
			 conditions of office
				(1)In
			 generalThe term of office for any delegate shall be 3
			 years.
				(2)Maximum number
			 of termsNo delegate shall serve more than 2 terms.
				(3)Service without
			 pay other than reimbursement for expensesDelegates of the
			 Association shall serve without compensation, except that delegates may be
			 reimbursed for actual expenses incurred by them in the performance of their
			 duties.
				(k)Vacancy
				(1)In
			 generalIf a vacancy occurs in any position of delegate, the
			 board of directors shall appoint, as the successor for the balance of the term,
			 the person who—
					(A)meets the
			 requirements specified in this Act; and
					(B)had the highest
			 vote total in the most recent delegate election from the district in which such
			 vacancy occurred of all candidates (who meet the requirements specified in this
			 Act) other than the candidate whose failure to continue to serve as delegate
			 created the vacancy.
					(2)Alternative
			 method of appointmentIf any vacancy referred to in paragraph (1)
			 cannot be filled in the manner described in such paragraph, the board of
			 directors, by vote of not less than 2/3 of all directors,
			 shall appoint within 60 days of the occurrence of the vacancy a successor from
			 the same election district for the remainder of the current term. The person
			 appointed by the board of directors shall meet the qualifications for
			 delegate.
				(l)RecallAny
			 delegate shall be removed from office by the board of directors if not less
			 than 40 percent of the members from the delegate’s election district who voted
			 in the last election have signed a petition for recall.
			11.Board of
			 directors
			(a)Management of
			 associationThe affairs of the Association shall be managed by a
			 board of directors, which shall be elected by the delegates of the Association
			 in accordance with the provisions of this Act. The board of directors shall
			 consist of 17 members. Twelve directors shall constitute a quorum.
			(b)One person; one
			 voteEach director shall have one vote on the board of
			 directors.
			(c)Terms of
			 officeThe term of office for a director shall be 3 years, except
			 as provided otherwise in this Act, and no director shall serve more than 2
			 consecutive terms.
			(d)Powers and
			 duties of boardThe board of directors, shall, in addition to its
			 other responsibilities under this Act—
				(1)conduct meetings
			 of the board of directors at least once every 6 months, which shall be open to
			 the public, unless the board of directors by a majority votes to adjourn into
			 executive session;
				(2)conduct an annual
			 delegate meeting;
				(3)limit matters
			 discussed in executive session only to personnel actions, potential or pending
			 civil or criminal proceedings involving the Association, and material which
			 would result in an unwarranted invasion of personal privacy if discussed in
			 open sessions;
				(4)keep minutes,
			 financial records, and other records which shall reflect the acts and
			 transactions of the board of directors;
				(5)cause the
			 financial books of the Association to be audited by a qualified certified
			 public accountant at least once each fiscal year;
				(6)prepare quarterly
			 statements and an annual report indicating the substantive activities and
			 financial operations of the Association;
				(7)approve the bylaws
			 of the Association, consistent with the requirements of this Act;
				(8)make available to
			 the public and include on the Association’s web page, documents prepared by or
			 filed with the Association within the preceding 5 years, including—
					(A)minutes of the
			 board of directors meeting;
					(B)director’s or
			 executive director’s financial statements;
					(C)candidates’
			 financial statements; and
					(D)candidates’
			 personal statements; and
					(9)conduct 4 mailings
			 each year to the membership of the Association, to inform the membership about
			 the work of the Association and to conduct the business of the
			 Association.
				(e)Election of
			 officersAt the first regular meeting of the board of directors
			 at which a majority of its members are present, subsequent to the installation
			 of new directors following each annual election, the board shall elect by
			 majority vote of directors present and voting, and from among the directors, a
			 president, a vice president, a secretary, and a treasurer. The board may also
			 elect a comptroller and such other officers as it deems necessary.
			(f)Executive
			 director of association
				(1)In
			 generalThe board of directors shall hire and supervise an
			 executive director for the Association.
				(2)Duties of
			 executive directorThe executive director shall implement the
			 policies established by the board of directors, employ and discharge
			 Association employees, and manage the offices, facilities, and employees of the
			 Association.
				(3)Eligibility
			 standardsAny applicant for the position of executive director,
			 and each executive director, shall satisfy the requirements for director
			 eligibility established by this Act.
				(4)Term
			 limitThe executive director shall only be eligible to serve as
			 an employee of the Association for 6 consecutive years. After such 6-year term,
			 the executive director shall be prohibited from serving as an agent,
			 consultant, attorney, accountant, or subcontractor for the Association, and
			 shall be ineligible to receive any monetary compensation from the
			 Association.
				(g)No compensation
			 for association directorsA member of the board of directors of
			 the Association may not receive any compensation for his or her services as a
			 director, but shall be reimbursed for wages actually lost in an amount not to
			 exceed $160 per day, and for necessary expenses including travel expenses
			 incurred in the discharge of Association duties.
			(h)Bonding
			 requirement for staffAny director or staff of the Association
			 eligible to receive, handle, or disburse funds on behalf of the Association
			 shall be bonded. The cost of such bonds shall be paid for by the
			 Association.
			(i)Annual financial
			 statements of directorsEach director and the executive director
			 of the Association shall file annually with the board of directors a director’s
			 financial statement, which shall include the same information required by this
			 Act for members seeking election as delegates or directors of the
			 Association.
			(j)Annual
			 meetings
				(1)In
			 generalAn annual meeting of members of the Association shall be
			 held in the month of July, on a date and at a place within the United States to
			 be determined by the board of directors at least 6 months in advance of the
			 meeting.
				(2)AgendaItems
			 may be placed on the annual meeting agenda—
					(A)by request of any
			 director, not less than 10 days and not more than 4 months in advance of the
			 date of such meeting; and
					(B)by petition
			 containing the valid signatures of at least 500 members of the Association,
			 which petition shall be filed with the board of directors not less than 10 days
			 and not more than 4 months in advance of the date of such meeting.
					(3)Notice of
			 agendaThe executive director shall present proposed agenda items
			 to the membership through its regular mailings.
				(4)Public
			 meetingsThe annual meeting of Association members shall be open
			 to the public, except that seating preference shall be given to Association
			 members. Association members shall be given a reasonable opportunity at such
			 meetings to present comments, criticisms, and suggestions concerning the
			 Association.
				(5)MinutesComplete
			 minutes of the annual meetings shall be kept and distributed to all depository
			 libraries in the United States and placed on the Association’s webpage.
				(k)VacancyIn
			 the event that a board member position becomes vacant, the board of directors
			 shall install the person having the highest vote total in the last election who
			 was not elected to the board. If this is impossible, the board of directors, by
			 vote of not less than 2/3 of all directors, shall appoint
			 a successor within 60 days for the remainder of the current term. The person
			 appointed by the board of directors shall meet all qualifications for board
			 members.
			(l)Recall
				(1)In
			 generalAny director shall be removed from the board of directors
			 by the board of directors if not fewer than 40 percent of the delegates or
			 members of a director’s election district who voted in the last election have
			 signed a petition for recall.
				(2)LimitationsNo
			 petition to recall a director under paragraph (1) may be filed within 6 months
			 of his or her election. An election pursuant to the filing of a recall petition
			 shall be conducted in accordance with the provisions of this Act. A director
			 recalled may become a candidate in the election triggered by the filing of the
			 recall petition. The director recalled shall continue to serve until the
			 installment in office of his or her successor, or until his or her reelection.
			 The election triggered by the filing of a recall petition shall be conducted
			 via one of the Association’s quarterly mailings.
				12.Election of
			 directors
			(a)Election of the
			 board of directors
				(1)Regular election
			 procedures
					(A)One delegate;
			 one voteEach delegate shall cast 1 vote for 1 candidate for the
			 board of directors.
					(B)Top 17
			 candidates become directorsThe 17 candidates receiving the
			 largest number of votes shall become the directors.
					(2)Runoff
			 election
					(A)In
			 generalIn the event of a tie involving the 17th position on the
			 board of directors, a runoff election shall be conducted.
					(B)Voting and
			 candidate eligibilityAny delegate may vote for 1 candidate in
			 the runoff election, and only those nominees involved in the tie that included
			 the 17th position shall be eligible for the runoff election.
					(3)Applicability to
			 all board electionsThe requirements of this section shall apply
			 to the first election of directors conducted by the interim board of directors
			 pursuant to this Act, as well as to all subsequent elections.
				13.Qualifications
			(a)Candidate’s
			 statementAny person seeking nomination as a candidate for
			 election to the board of directors of the Association shall file a candidate
			 statement with the Association, not less than 60 days and not more than 120
			 days prior to the election. The contents of a candidate statement may not
			 contain false statements, and the Association may, by bylaw or interim board of
			 directors’ procedure, impose a uniform limitation on the length of all
			 candidate statements.
			(b)Financial
			 statementAny person seeking nomination as a candidate for
			 election to the board of directors shall file with the Association, not less
			 than 60 days and not more than 120 days prior to the election. Each candidate’s
			 financial statement shall include the following information for the candidate
			 and the immediate family of the candidate:
				(1)Preceding 5
			 years’ business and financial relationshipsA detailed list of
			 any business or financial relationships during the preceding 5 years with any
			 covered person or organization of covered persons, including any attorney,
			 legislative agent, officer, or director relationship.
				(2)Current and
			 preceding 5 years’ corporate positionsA list of all corporate
			 and organizational directorships or other offices and all fiduciary
			 relationships currently held or held at any time during the preceding 5
			 years.
				(3)Investments of
			 $1,000 or more in any financial services corporationA list of
			 all financial services corporations in which the candidate holds securities
			 worth $1,000 or more at current market value and the dollar value of each such
			 holding.
				(4)Other
			 informationSuch other information as the board of directors may
			 require by bylaw.
				(c)Affirmation of
			 truth of statementsEach candidate for election as a delegate or
			 director shall affirm in writing, that the information in such candidate’s
			 financial statement is true and complete and that the candidate has complied
			 with all the campaign contribution and campaign expenditure requirements of
			 this Act and any such bylaws of the Association. Each candidate shall furnish
			 the board of directors with such information regarding campaign contributions
			 and expenditures as the board may request.
			(d)Ineligibility of
			 interim directors and staff during first electionNo interim
			 director shall be eligible for election as a delegate or director during the
			 first election. The executive director and other Association staff persons,
			 including interim staff persons, shall not be eligible for election as a
			 delegate or director while serving as executive director or staff person, or
			 for 1 year after such service is terminated.
			(e)Ineligibility of
			 delegates and directors To hold other public officeNo delegate
			 or director shall hold any elective Federal, State, or local office or be a
			 candidate for such office, or be appointed to hold such office, unless such
			 appointee receives no compensation other than reimbursement of expenses.
			(f)Ineligibility of
			 officers, directors, employees, and shareholders of covered
			 personsAny director, officer, or employee of a covered person,
			 any person who owns common stock or other securities of covered persons in an
			 aggregate amount in excess of $10,000, any agent, consultant, attorney, or
			 accountant for a covered person, and any member of the immediate family of any
			 such person shall be ineligible to be a delegate or a director.
			(g)Ineligibility of
			 officers and employees of federal or state depository institution regulatory
			 agenciesNo officer or employee of any State or Federal agency
			 that regulates depository institutions or any member of the immediate family of
			 any such officer or employee shall be eligible to be a delegate or a
			 director.
			(h)Ineligibility of
			 officers and employees of agenciesNo officer or employee of any
			 Federal, State, or local agency that regulates any covered person shall be
			 eligible to be a director of the Association.
			14.Ballot
			 issues
			(a)Procedure for
			 obtaining membership vote on issuesIssues may be placed on a
			 ballot for vote by the general membership if—
				(1)a
			 majority of the board of directors votes to place an issue before the
			 membership for vote;
				(2)a
			 petition is received by the board of directors which—
					(A)contains the valid
			 signatures of at least 1,000 members in any district or at least 1 percent of
			 the total membership; and
					(B)requests that an
			 issue be placed on a ballot is received by the board of directors; or
					(3)a
			 majority of the delegates vote to place an issue before the membership for a
			 vote.
				(b)Procedures for
			 conducting vote on issues
				(1)Time for
			 electionUpon certification of a vote of the directors or
			 delegates which meets the requirements of paragraph (1) or (3) of subsection
			 (a) or the receipt of a petition which meets the requirement of subsection
			 (a)(2), the board of directors shall place the issue on a special ballot and
			 schedule a date for a vote on the issue to be held within 2 months after
			 receipt of the certification or petition.
				(2)Mail
			 ballotThe board of directors shall send or have sent by mail to
			 each member, not later than 30 days after receipt of a petition or
			 certification pursuant to this section, an official ballot containing the issue
			 for membership vote.
				(3)Vote cast by
			 return mailEach member may cast a vote regarding the ballot
			 issue by returning the ballot, properly marked, to the head office of the
			 Association by the date and time fixed for the balloting pursuant to this
			 subsection.
				(4)Secret
			 ballotVoting shall be by secret ballot.
				(5)Vote
			 tallyThe board of directors shall tally votes with all
			 reasonable speed and inform the membership and delegates promptly of the
			 outcome of the vote.
				15.Access to member
			 mailingsNo person may use any
			 list of members of the Association, or any part of such list, for purposes
			 other than the conduct of the business of the Association, as prescribed in
			 this Act. The board of directors shall, however, develop criteria for providing
			 Association member access through Association mailings to the Association’s
			 membership for Association purposes only. No person shall disclose any such
			 list or part thereof to another person, unless there is substantial reason to
			 believe that such list or part thereof is intended to be used for the lawful
			 purposes described in this Act.
		16.Prohibited
			 acts
			(a)Covered
			 personsNo covered person or officer, employee, or agent of any
			 covered person may interfere or threaten to interfere with or cause any
			 interference with the provision of financial services of, or penalize or
			 threaten to penalize or cause to be penalized, any person who contributes to
			 the Association or participates in any of its activities, in retribution for
			 such contribution or participation.
			(b)General
			 prohibitionNo person may act with intent to prevent, interfere
			 with, or hinder the activities permitted under this Act.
			17.PenaltiesA violation of any provision of this Act by
			 a covered person or officer, employee, or agent thereof or of the Association
			 shall be subject to a civil penalty of not more than $10,000 for each
			 violation, to be levied by the Federal Trade Commission.
		18.Administrative
			 enforcementCompliance with
			 the provisions of this Act shall be enforced by the Federal Trade Commission in
			 the same manner and with the same power and authority as the Federal Trade
			 Commission has under the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.).
		19.Dissolution of
			 the associationIf, after the
			 end of the 3-year period beginning on the date on which the Association is
			 incorporated, the Association’s membership remains below 25,000 members during
			 any 1-year period, the board of directors of the Association shall dissolve the
			 Association. Upon the termination, dissolution, or winding up of the
			 Association in any manner or for any reason, voluntary or involuntary, its
			 assets, if any, remaining after the payment or provision for payment of all
			 liabilities of the Association shall be distributed to, and only to, 1 or more
			 charitable organizations. No part of the income or assets of the Association
			 shall inure to any of its members, directors, or officers, or be distributed to
			 any such person during the life of the Association or upon its dissolution,
			 except in payment of a legal obligation owed to such person. At the time of
			 dissolution, any unexpended funds appropriated by Congress for the
			 establishment of the Association shall be returned to the United States
			 Treasury.
		20.Reports
			(a)Report to the
			 president and congress
				(1)In
			 generalThe Association shall prepare and submit to the President
			 and the appropriate committees of Congress, at the beginning of each regular
			 session of Congress, a report on the Association’s activities for the preceding
			 fiscal year.
				(2)Report
			 contentThe reports required by this subsection shall
			 include—
					(A)an appraisal of
			 the performance of Federal financial regulatory agencies, including reports on
			 the compliance of Federal financial regulatory agencies with their legal
			 missions and mandates;
					(B)the extent to
			 which regulatory agencies should disseminate specified information to the
			 research and consumer communities and consumer information to the
			 public;
					(C)an appraisal of
			 significant actions of State and local governments relating to the protection
			 of financial consumers;
					(D)recommendations
			 for financial consumer protection legislation; and
					(E)an overview of
			 covered persons’ compliance with the law.
					21.Relationship to
			 existing lawNothing in this
			 Act shall be construed to limit the right of any individual or group of
			 individuals to initiate, intervene in, or otherwise participate in any
			 proceeding before a regulatory agency or court, nor to relieve any regulatory
			 agency, court, or other public body of any obligation, or affect its discretion
			 to permit intervention or participation by a consumer or group or class of
			 consumers or citizens in any proceeding or activity.
		22.ConstructionThe provisions of this Act shall be
			 construed in such a manner as best to enable the Association to effectively
			 represent and protect the interests of financial services consumers.
		23.SeverabilityIf any provision of this Act shall be
			 declared invalid, the other provisions of this Act shall remain in
			 effect.
		
